IN THE SUPREME COURT OF GUAM



IN THE MATTER OF THE GUARDIANSHIP OF
          YUK LAN MOYLAN,
                      Ward.

          RICHARD E. MOYLAN,
            Appellant/Cross-Appellee,

                       v.

   LINA LEIALOHA MOYLAN ALSTON,
            Appellee/Cross-Appellant.


       Supreme Court Case No.: CVA21-009
        Superior Court Case No.: SP0106-07
     (consolidated with SP0104-07, SP0105-07,
      SP0107-07, SP0110-07, and SP0111-07)


                   OPINION


           Cite as: 2022 Guam 10

     Appeal from the Superior Court of Guam
     Argued and submitted on August 12, 2022
           Via Zoom video conference
In re Guardianship of Moylan, 2022 Guam 10, Opinion                                      Page 2 of 23


 Appearing for Appellant/Cross-Appellee:              Appearing for Appellee/Cross-Appellant:
 Gary Wayne Francis Gumataotao, Esq.                  Jacqueline Taitano Terlaje, Esq.
 Law Offices of Gumataotao & Pole, P.C.               Law Office of Jacqueline Taitano Terlaje, P.C.
 456 W. O’Brien Dr., Ste. 104                         284 W. Chalan Santo Papa
 Hagåtña, GU 96910                                    Hagåtña, GU 96910

 Douglas B. Moylan, Esq.
 Skinner Plaza Bldg.
 138 W. Seaton Blvd., Ste. 201
 Hagåtña, GU 96910
In re Guardianship of Moylan, 2022 Guam 10, Opinion                                        Page 3 of 23


BEFORE: F. PHILIP CARBULLIDO, Chief Justice; ROBERT J. TORRES, Associate Justice;
and KATHERINE A. MARAMAN, Associate Justice.


MARAMAN, J.:

[1]     Appellant/Cross-Appellee Richard E. Moylan (“Richard”) appeals a Decision and Order

implementing this court’s mandate in In re Guardianship of Moylan, 2018 Guam 8, as well as the

denial of a Motion for Reconsideration on the same. He urges that a newly assigned Superior

Court judge fundamentally misunderstood what the previously assigned judge ordered, what he

provided, and inaccurately calculated attorney’s fees. Richard requests a remand so that the newly

assigned judge may request and receive information as she would like it. We are not persuaded

that the Superior Court’s Decision and Order reflects a fundamental misunderstanding or that the

court abused its discretion.

[2]     Appellee/Cross-Appellant Lina Leialoha Moylan Alston (“Lina”) cross-appeals the same

Decision and Order, urging that although the newly assigned judge properly understood the issues,

she awarded Richard attorney’s fees at an hourly rate greater than the billed rate, constituting unjust

enrichment in violation of the substantial benefit doctrine. She also urges that although a lodestar

figure is presumptively reasonable, in this case it was rebutted by a billable rate, and so application

was erroneous. Again: we are not persuaded that the Superior Court’s award was unreasonable or

that it abused its discretion.

[3]     We affirm the Superior Court’s Decision and Order and denial of the motion for

reconsideration.

[4]     Lina also urges that certain documents submitted in Richard’s Excerpts of Record were not

part of the record on appeal and should be stricken. We agree, but sanctions will not be imposed.

Finally, Richard argues that Lina should pay for the transcripts of a March 10, 2021 hearing, and
In re Guardianship of Moylan, 2022 Guam 10, Opinion                                        Page 4 of 23


he requests his costs in pursuing that argument. Because the transcript is key to understanding

arguments made by both sides, the parties will evenly split the cost of the transcripts, but each side

will bear its own legal fees and costs.

                         I. FACTUAL AND PROCEDURAL BACKGROUND

[5]     This appeal arises from the implementation of this court’s mandate in In re Guardianship

of Moylan, 2018 Guam 8 (“Moylan III”). The case concerns the highly contested guardianship of

Mr. Francis Lester Moylan and Mrs. Yuk Lan Moylan (collectively, the “Wards”), both of whom

are now deceased. See In re Guardianships of Moylan, 2011 Guam 16 ¶ 1 n.1 (“Moylan I”)

(indicating the passing of Mr. Moylan); Notice of Suggestion of Death (Nov. 22, 2021) (indicating

the passing of Mrs. Moylan).

[6]     Collectively, this court has issued the following opinions related to this case: In re

Guardianships of Moylan, 2011 Guam 16 (“Moylan I”); In re Guardianship of Moylan, 2017

Guam 28 (“Moylan II”); In re Guardianship of Moylan, 2018 Guam 8 (“Moylan III”); In re

Guardianship of Moylan, 2018 Guam 15 (“Moylan IV”); In re Guardianship of Moylan, 2018

Guam 21 (“Moylan V”); and In re Guardianship of Moylan, 2021 Guam 15 (“Moylan VI”).

[7]     A summary of the factual and procedural background from Moylan III, the case most

relevant to this appeal, is copied below.

        As noted in the court’s prior opinions in this case, Mrs. Yuk Lan Moylan (“Mrs.
        Moylan”) and Mr. Francis Lester Moylan (“Mr. Moylan”) (collectively, the
        “Wards”) were successful businesspeople who amassed a large set of assets. In
        2007, each was diagnosed with varying stages of Alzheimer’s disease, which
        limited their ability to care for themselves and their assets. Mr. and Mrs. Moylan
        had four children, including Richard and Appellees Kurt Moylan (“Kurt”), Leialoha
        Moylan Alston (“Princess”)[1], and Francis Lester Moylan, Jr. (“JR”) (Kurt,
        Princess, and JR collectively, the “Majority Siblings”).

                Faced with competing petitions to be appointed guardian of the Wards, the
        trial court appointed Princess “general guardian” over the person of Mr. Moylan
        1
            Note that in this Opinion, we refer to this individual as “Lina.”
In re Guardianship of Moylan, 2022 Guam 10, Opinion                                         Page 5 of 23


        and “limited guardian” over the person of Mrs. Moylan. Kurt was appointed
        “general guardian” of the estate of Mr. Moylan and “limited guardian” of the estate
        of Mrs. Moylan. We affirmed these appointments on appeal in Moylan I.

                During the course of this guardianship litigation, Richard alleged that his
        siblings orchestrated a scheme to put more than $1.5 million worth of Time
        Certificates of Deposit (“TCDs”) that belonged to the Wards into the names of
        Princess and JR. Following the eleven-day evidentiary hearing, the court ordered
        that “[a]ll sums originally transferred into the names of Princess and JR shall be
        transferred as soon as is practicable back to the names of the Wards.” The trial
        court, however, did not require reimbursement of interest on the TCDs from
        Princess and JR to the Wards. Subsequently, the court issued another order
        requiring “Guardian Kurt S. Moylan . . . to remove the names of [Princess] and [JR]
        from any and all” of the TCDs, which had been placed into a joint account over
        which Princess and JR continued to maintain co-ownership following the court’s
        November 2008 decision.

                Among other issues, Richard appealed that portion of the trial court’s
        findings that Princess and JR were not required to reimburse the Wards for interest
        on the TCDs while they were in Princess’s and JR’s names. We found this issue
        moot. See Moylan I, 2011 Guam 16 ¶ 45. Nevertheless, we noted that in resolving
        this issue below, the trial court “did not base this conclusion on any prior bad act
        on the behalf of any of the Majority Siblings” and “found no ill will or deceitful
        motives on the part of” any of the Majority Siblings. Id. ¶ 20 (citations and internal
        quotation marks omitted). Thus, we observed that “the imposition of a constructive
        trust by the trial court was not based on any finding of prior bad acts and was not
        necessarily inconsistent with the appointment of Kurt and Princess as
        guardians.” Id.

                Separately, the Majority Siblings cross-appealed from the trial court’s order
        imposing a constructive trust on the TCD transfers. We affirmed this order, finding
        that Princess and JR would be unjustly enriched were a constructive trust not
        imposed. We further stated that “[t]he act of restoring the property to the rightful
        owner, as was done in this case, both restored the property back to the Wards and
        prevented any future unjust enrichment.” Id. ¶ 70 n.12.

                 Richard filed a motion for attorney’s fees, which asserted that his role in the
        litigation helped to protect estate assets properly belonging to the Wards. Princess
        and Kurt, as court-appointed guardians of the Wards, opposed this motion.

                The trial court denied Richard’s motion in its entirety. In doing so, the trial
        court reasoned that Guam’s guardianship statutes permit only the guardian to apply
        for attorney’s fees. The court also found that Richard’s actions did not rise “to the
        level of ‘protection’ needed to invoke the equitable circumstances exception”
        because there was “no evidence of bad faith or egregiousness by the guardians to
In re Guardianship of Moylan, 2022 Guam 10, Opinion                                           Page 6 of 23


        warrant protection.” Therefore, no equitable circumstances existed to warrant the
        grant of attorney’s fees. Richard filed a timely appeal of this final order.

Moylan III, 2018 Guam 8 ¶¶ 2-8 (alterations in original) (footnote and internal record citations

omitted).

[8]     This court reversed. Richard had no right to recover his attorney’s fees under any statutory

provision, but this court held that the “substantial benefit” exception to the American Rule applies

in Guam and may be used in guardianship proceedings. Id. ¶¶ 23, 29. After explaining when the

substantial benefit doctrine applies, the court in Moylan III said:

                 Here, Richard has undoubtedly conferred a “substantial benefit” on the
        Wards through his litigation efforts that resulted in more than $1.5 million in TCDs
        being returned to the Wards. Title to these funds was originally taken out of the
        Wards'’ names, but ultimately returned through Richard’s efforts. The Wards are
        clearly identifiable and plainly benefited from having misappropriated funds
        returned to their name. Cf. Moylan I, 2011 Guam 16 ¶¶ 69-70 (finding that
        transferring TCDs to anyone other than the Wards would result in unjust
        enrichment). The reasonable attorney’s fees expended by Richard in his effort to
        have the TCDs returned (as opposed to the fees Richard incurred undertaking other
        aspects of his petition) are therefore properly shifted to the Wards. On remand, the
        trial court should calculate the amount that Richard is entitled to in the first instance.

                In addition to his efforts regarding the return of the TCDs to the Wards,
        Richard has also requested attorney’s fees for his efforts: (i) in maintaining title in
        the name of the Wards to the residence where Princess currently resides; and (ii) in
        recovering shareholder loans payable to the Wards. Both of these issues were
        addressed in our prior opinion in Moylan I. See Moylan I, 2011 Guam 16 ¶¶ 34-
        40, 56-59. At the time that Richard filed his motion for attorney’s fees in the
        Superior Court, however, these issues were not ripe for determination because they
        were not subject to final resolution. See generally People v. Gay, 2007 Guam 11 ¶
        8 (The court will “decline to hear . . . question[s]” where issuing an order and
        mandate “would exceed prudential limits imposed by the ripeness doctrine.”).
        Indeed, both issues were the subject of Richard’s appeal filed in Moylan II, 2017
        Guam 28. For this reason, we vacate the trial court’s order to the extent that it
        resolved Richard’s claim of attorney’s fees with respect to the transfer of real
        property to Princess or loans owing to the Wards and remand with instructions to
        either: (i) dismiss that portion of Richard’s motion without prejudice; or (ii) upon
        final resolution of those issues, determine whether Richard is entitled to attorney’s
        fees in accordance with the legal principles set forth above. See Graham v.
        Hartford Life & Accident Ins. Co., 501 F.3d 1153, 1161-63 (10th Cir. 2007).
In re Guardianship of Moylan, 2022 Guam 10, Opinion                                        Page 7 of 23


Id. ¶¶ 31-32 (internal record citations omitted).

[9]     On remand, the issue remained contentious. During a hearing before the Superior Court in

June 2019, Richard was instructed on how to submit his requests and what to include. In December

2019, Richard submitted his brief on fees together with a declaration by counsel. He sought

attorney’s fees and costs for his work on five issues: recovery of the TCDs, recovery of the house,

defense of a former judge’s determination that the Wards were entitled to recovery of a loan,

protection of the Wards’ civil liberties, and legal work related to recovering compensable fees and

costs. Lina filed an opposition, and Richard replied.

[10]    Multiple stipulations for extension of time were filed, and while the issue was pending, the

case was re-assigned to another Superior Court judge. In March 2021, the new judge held a motion

hearing regarding attorney’s fees, and to help the court calculate the attorney’s fee award, the judge

ordered Richard to submit a digital copy of the spreadsheet attached to a previously filed

declaration of counsel. Richard complied.

[11]    On June 15, 2021, the judge issued a Decision and Order (“June 2021 Decision”) on

attorney’s fees. Acknowledging that Richard sought to recover fees on five issues, the court

“decline[d] to consider” his arguments on the Wards’ civil liberties and legal work on his efforts

to recover compensable fees and costs because he “fail[ed] to present the Court with a legal

argument regarding the award of fees for the issues.” Record on Appeal (“RA”), tab 731C at 3-4

(Dec. & Order, June 15, 2021). The court also noted that his efforts to recover fees and costs “also

falls outside the scope of the Moylan III mandate.” Id. at 4. The court then applied the substantial

benefit test and found that Richard had “undoubtedly conferred a ‘substantial benefit’ on the

Wards” through his work on the house but that “since the Wards do not stand to recover any funds

from Richard’s litigation efforts” on the shareholder loans, no substantial benefit was conferred
In re Guardianship of Moylan, 2022 Guam 10, Opinion                                                  Page 8 of 23


for that issue. Id. at 5-6. The court then used the “lodestar” method to compute the fee award,

multiplying what it found to be a reasonable hourly rate of $300 by the number of hours reasonably

spent on the two issues which the court decided had conferred a substantial benefit on the Wards.

Id. at 6-9. Considering the entries Richard had submitted, the court identified four categories of

work related to the two compensable issues (that is: the TCDs and the house). Id. at 8. Category

One referred to work done solely on recovering the TCDs; Category Two referred to work done

solely on the transfer of property to Lina; Category Three referred to general guardianship

litigation; and Category Four referred to work which led to Moylan II. Id. The court awarded the

amount requested for Categories One and Two, but it found that Categories Three and Four

included both compensable issues and other issues and cut those hours in half. Id. at 8-9.

[12]    Two days later, Richard moved for reconsideration. He asserted that the former judge had

ordered him to submit invoices for all issues for which he believed he had conferred a substantial

benefit, but the judge had not specified that he required legal citation for those arguments. Finally,

Richard requested that the new judge issue a briefing schedule to address the other issues raised in

her June 2021 Decision.2 Lina did not file an opposition, but in September 2021, the court denied

the motion (“September 2021 Decision”). Clarifying that it had reviewed the recording from the

relevant hearing, the court concluded that its June 2021 Decision was “consistent with [the former

judge’s] instruction to Richard.” RA, tab 739C at 2-3 (Dec. & Order, Sept. 2, 2021). Judgment

was entered on the docket, addressing both the June 2021 Decision on attorney’s fees and the

September 2021 Decision denying the motion for reconsideration.




        2
          As directed in the June 2021 Decision, Richard also filed a position statement on when amounts due under
the Decision should be paid.
In re Guardianship of Moylan, 2022 Guam 10, Opinion                                                    Page 9 of 23


[13]    Richard timely filed an appeal, and Lina timely filed a cross-appeal.3

[14]    Richard later moved to stay this court’s briefing order “based upon the need for a transcript

of the lower court’s March 10, 2021 hearing.” Mot. Stay Br. Schedule at 1 (Apr. 7, 2022). He

argued that because of Lina’s “challenge to the lower court’s June 15, 2021 Decision in her

opening brief . . . a transcript of the March 10, 2021 hearing should properly have been ordered by

[Lina].” Id. at 1-2. He filed a disclosure to show that he had received the transcript under his own

request with the Court Reporter’s Unit of the Superior Court. Disclosure (Apr. 21, 2022). He

amended his motion to request more time to file the response and reply brief and “for costs

necessitated in preparing a transcript that [Lina] should have identified to support [her] appeal of

the . . . June 15, 2021 decision.” Id. at 2. Alternatively, Richard request that this court “award

such costs upon considering [his] response and reply brief.” Id. This court granted the request for

more time but “reserve[d] on the request for costs at [that] time.” Order at 2 (Apr. 25, 2022).

                                            II. JURISDICTION

[15]    This court has jurisdiction to hear appeals from orders in guardianship cases.

“Guardianships, including those in Guam, do not lead to final judgments, but instead only

a series of final appealable orders.” Moylan V, 2018 Guam 21 ¶ 10; see also Moylan III, 2018

Guam 8 ¶ 9 (exercising jurisdiction over an order regarding attorney’s fees in a guardianship

proceeding); 7 GCA § 3107(b) (2005); 48 U.S.C.A. § 1424-1(a)(2) (Westlaw through Pub. L. 117-

214 (2022)); 15 GCA § 4801 (2005) (allowing an appeal to the Supreme Court from an order

“settling an account of a guardian”).




        3
          On November 22, 2021, Lina filed a Notice of Suggestion of Death indicating that Yuk Lan Moylan had
passed on November 20, 2021. We ordered the parties to file responses on whether any issues in the case were mooted.
Both parties argued that the case was not moot, and we agree.
In re Guardianship of Moylan, 2022 Guam 10, Opinion                                      Page 10 of 23


                                  III. STANDARD OF REVIEW

[16]    Interpretation of the Supreme Court’s mandate is a question of law, reviewed de novo.

Town House Dep’t Stores, Inc. v. Ahn, 2003 Guam 6 ¶ 17; Moylan II, 2017 Guam 28 ¶ 26.

[17]    Although determination of the legal basis for an award of attorney’s fees is reviewed de

novo, the trial court’s award of attorney’s fees is reviewed for an abuse of discretion. Fleming v.

Quigley, 2003 Guam 4 ¶ 14; Moylan III, 2018 Guam 8 ¶ 10; Cruz v. Cruz, 2005 Guam 3 ¶ 8.

        This court has defined abuse of discretion as a trial court decision “exercised to an
        end not justified by the evidence, a judgment that is clearly against the logic and
        effect of the facts as are found.” This court will not reverse a decision unless “it
        has a definite and firm conviction that the court below committed a clear error of
        judgment in the conclusion it reached upon a weighing of the relevant facts.”

Cruz, 2005 Guam 3 ¶ 8 (first quoting People v. Quinata, 1999 Guam 6 ¶ 17; and then quoting

Guam Radio Servs., Inc. v. Guam Econ. Dev. Auth., 2000 Guam 23 ¶ 6).

                                            IV. ANALYSIS

A. The June 2021 Decision Does Not Reflect a Fundamental Misapprehension or Warrant
   Remand; Excerpts of Record Not Part of the Record on Appeal Are Stricken

[18]    Richard claims that the Superior Court’s June 2021 Decision reflects a fundamental

misapprehension of what the former judge ordered and what was submitted, represents a

miscalculation of the attorney’s fees, and warrants remand. See Appellant’s Br. at 1 (Jan. 24, 2022).

We disagree.

        1. The Superior Court did not fundamentally misunderstand what the former judge
           ordered and what Richard submitted

[19]    Richard identifies two types of alleged misunderstanding: “(i) that the former Judge

ordered all billings to be submitted and that Appellant did so, and (ii) that Appellant shall include

legal briefing for why the categories claimed satisfy the Substantial Benefit Test.” Id. at 9.
In re Guardianship of Moylan, 2022 Guam 10, Opinion                                                     Page 11 of 23


[20]     First, the new judge did not misapprehend what was submitted by Richard. The court’s

June 2021 Decision on attorney’s fees states:

         The time records do not segregate the time he expended on the litigation efforts that
         resulted in the return of the TCDs to the Wards or his efforts that resulted in the
         retention of the title to the residential property occupied by [Lina]. Instead, he
         provides the Court with a linear breakdown of all fees and costs expended in all
         matters related to the Guardianship of Yuk Lan Moylan.

RA, tab 731C at 8 (Dec. & Order, June 15, 2021) (emphasis added).4 But in context, this is

imprecise drafting rather than a fundamental understanding.

[21]     Richard made clear that he did not submit all invoices but only those for which he argued

he had provided substantial benefit to the Wards. See, e.g., RA, tab 694C at 2 (Reply to Opp’n to

Legal Br. re Mandate, Nov. 18, 2020) (“The invoice identifies only legal work identifying results

that provided a substantial benefit . . . nothing more.”). The court noted as much in its denial of

the motion for reconsideration. See RA, tab 739C at 3 (Dec. & Order, Sept. 2, 2021) (noting that

Richard had requested “to submit time entries for every instance where Richard has acted for the

substantial benefit of the Wards”); id. at 2 (noting that Richard’s first allegation of error was that

“the Court misapprehended that the time entries that he submitted to the Court included work not

done in substantial benefit to the Ward”).

[22]     Richard also clarified that he had submitted invoices related to five issues, which the court

acknowledged. He sought to collect for his work to recover the $1.5 million in TCDs, to recover

the house, to defend a former judge’s determination that the Wards were entitled to recovery of a



         4
           As Richard points out, the June 2021 Decision stated, “Because the recovery of the TCDs and the transfer
of property only made up a portion of the issues covered in Moylan I, the Court finds it reasonable to reduce the hours
by 50%.” Record on Appeal (“RA”), tab 731C at 9 (Dec. & Order, June 15, 2021); Appellant’s Br. at 17-18 (Jan. 24,
2022). The court cut what it termed Category Three in half. Richard objected to this in in his motion for
reconsideration. The court specifically addressed the point in its September 2021 Decision denying the motion for
reconsideration. “For instance, the hours and description of the submissions the Court included in category three
indicate that the work went towards different areas of litigation--not solely in effort to recover the TCDs, as Richard
argues.” RA, tab 739C at 3 (Dec. & Order, Sept. 2, 2021).
In re Guardianship of Moylan, 2022 Guam 10, Opinion                                      Page 12 of 23


loan, to protect the Wards’ civil liberties, and to recover compensable fees and costs. The court

recognized this, stating, “Richard indicated that the scope of fees and costs that he seeks to recover

includes” these five issues. RA, tab 731C at 3 (Dec. & Order, June 15, 2021). The court awarded

him attorney’s fees for fewer than five issues and cut entries where he worked on things besides

what the court determined were the compensable issues (that is: the TCDs and the house). See id.

at 4-10. The court did not cut them because it thought Richard had submitted all invoices. The

court cut them because he had submitted invoices for five issues without specifying which work

was done for which issue; where an entry covered work that was both recoverable and non-

recoverable under the court’s decision to award fees for only two of the five issues, the court cut

the billing. Richard’s statement that “the House, Corp. loan and other categories were clearly

identified in each entry billing” is undermined by the lack of specificity in the chart he submitted.

See Appellant’s Br. at 13, 20-21 (asserting that the “line item hours Appellant produced had

already been distilled and separated” for each issue). He included detailed captions, but the court

was left to parse through which entry related to which issue. RA, tab 739C at 3 (Dec. & Order,

Sept. 2, 2021) (“Despite [the former judge’s] instruction, however, Richard failed to adequately

differentiate which work applied to which litigation effort.”).

[23]    Richard argued below that there were five issues for which he conferred a substantial

benefit to the Wards. He submitted a lengthy chart including entries only for those items for which

he believed he had conferred a substantial benefit, not all legal work performed. While his chart

provided detailed descriptions, it did not specify which entry was related to which issue (although

he seeks to add color-coding to that effect now, on appeal). See Appellant’s Br. at 6-8; Excerpts

of Record (“ER”) at 233-315 (Appellant’s Summ.). The Superior Court, aware that it was looking

at invoices for five issues but also aware that it was awarding fees on only two of the issues,
In re Guardianship of Moylan, 2022 Guam 10, Opinion                                    Page 13 of 23


reviewed the chart. The court’s “Category One” and “Category Two” (awarded fully) reflected

entries the court found aligned with the two issues on which it was awarding fees (the TCDs and

the house). The court’s “Category Three” and “Category Four” reflected entries involving work

on some of the other three (non-recoverable) issues along with two recoverable issues, and so the

court cut Categories Three and Four in half. The court’s process was neither unreasonable nor an

abuse of discretion under the circumstances, even if Richard now provides additional information

about how he would have preferred for the court to review the chart.

[24]    Second, the Superior Court did not misunderstand whether the former judge ordered

Richard to provide legal arguments to support his other claims.

[25]    Richard argues that the former judge “did not specify if any legal authority needed to be

provided . . . presumably because the legal test was already provided by the mandate (Substantial

Benefit Test).” Appellant’s Br. at 13. This is belied by the record. The former judge said that he

would allow Richard to “argue” that he could recover fees under the substantial benefit doctrine

for issues beyond the TCDs and the house. Transcript (“Tr.”) at 7-9 (Status Conf. & Ex Parte

Appl. Hr’g, June 4, 2019). “Arguing” would suggest a requirement for legal analysis.

[26]    And again, contrary to his assertions, although all entities seemed to agree that the only

mechanism available for fee shifting would be the substantial benefit doctrine, Richard’s

submissions do not adequately discuss how the substantial benefit doctrine applied to the

categories listed. He provided some sporadic citations, and so it may overstate the matter to say

he “faile[ed] to present the Court with a legal argument regarding the award of attorney fees for

these issues.” RA, tab 731C at 4 (Dec. & Order, June 15, 2021); see also, e.g., RA, tab 660C at 3

(Br. re Mandate, Dec. 2, 2019) (citing Moylan III, 2018 Guam 21 ¶ 13, as “recognition of [the]

importance [of] civil rights for wards at stake in guardianship hearings” and noting a California
In re Guardianship of Moylan, 2022 Guam 10, Opinion                                                  Page 14 of 23


case without explanation); RA, tab 694C at 5 (Reply to Opp’n to Legal Br re Mandate) (urging

that appeal of Moylan I, 2011 Guam 16, “resulted in a substantial benefit to Francis and Yuk Lan’s

estate and property ownership in numerous respects”); id. at 6 (suggesting that Moylan III, 2018

Guam 8, “was a substantial benefit to the Wards since it created the mechanism allowing Richard

to continue his efforts to protect Yuk Lan” and noting that “[t]he record reflects the numerous

instances where Yuk Lan’s financial and civil rights have been protected, which constitutes a

‘substantial benefit’ to her”); id. at 7 (noting that appeal of CVA17-020, which resulted in Moylan

V, 2018 Guam 21, “was important in showing that a ‘substantial benefit’ was not just for Yuk

Lan’s property rights, but also how important protecting her civil rights and liberties are, including

to proper notice when her competency was in jeopardy”).

[27]    But it is not the case that the former judge did not require legal argument or that Richard

had provided robust analysis. Again, this was discussed in the motion for reconsideration, which

the court denied after specifically repeating that Richard had “failed to present a legal argument

for recovering under the substantial benefit doctrine” on these issues. RA, tab 739C at 3 (Dec. &

Order, Sept. 2, 2021). Legal analysis was required; Richard provided some analysis, but the court

found it insufficient.

[28]    The submissions and transcripts in the record suggest there was at first confusion as to what

the former judge ordered and what Richard submitted. But the record suggests that the court

understood the situation before issuing its Judgment. First, the court conducted the March 10,

2021 hearing to receive information from the parties beyond what was submitted in the briefing

ordered by the former judge.5 Second, the court requested an Excel copy of Richard’s invoice to

review it in depth before issuing its decision. Third, the court wrote a detailed Decision and Order


        5
           As Richard points out, however, although Judge Iriarte already had his submission at the hearing she did
not specify any issues with the information presented. Appellant’s Reply Br. at 11-12 (May 20, 2022).
In re Guardianship of Moylan, 2022 Guam 10, Opinion                                      Page 15 of 23


explaining its reasoning and process. RA, tab 731C (Dec. & Order, June 15, 2021). Fourth, and

most critically, following Richard’s motion for reconsideration, the court “review[ed] . . . the court

recording from [the former judge’s] June 4, 2019 hearing.” RA, tab 739C at 2 (Dec. & Order,

Sept. 2, 2021).       The court’s September 2021 Decision denying Richard’s motion for

reconsideration summarized what the former judge had orally ordered, identified a slight

discrepancy between the court’s June 2021 Decision and the former judge’s verbal instructions,

found that the discrepancy was ultimately without consequence because the same result was

reached, analyzed the rest of the June 2021 Decision for consistency with the former judge’s

instructions, and found that the court had “adequately considered all material facts.” Id. at 2-4.

Richard argues that the court misapprehended what the former judge ordered and what Richard

submitted. To the contrary, the court went to some length to make sure it understood before issuing

its Judgment.

[29]    Neither the process nor the outcome of the Superior Court’s June 2021 and September 2021

Decisions reflects an abuse of discretion under these circumstances.

        2. Excerpts of Record not properly part of the record on appeal are stricken; no
           other claims qualify under the substantial benefit test

[30]    Richard also urges that additional claims qualify under the substantial benefit test because,

he says, errors occurred in the calculations. Appellant’s Br. at 17-21. He suggests again that the

June 2021 Decision assumes the billings submitted were for all work performed and that it also

miscalculates the hours for the TCD life savings and house return.

[31]    As for Richard’s first point, the Superior Court did not misunderstand the scope of work

submitted. Richard’s second argument is that “the hours were undercalculated for the TCD life

savings return and over-calculated for the house return.” Id. at 19. At the outset, we repeat that
In re Guardianship of Moylan, 2022 Guam 10, Opinion                                       Page 16 of 23


“[i]t is not this court’s place to crunch numbers and order the trial court to provide a detailed

calculation.” Cruz, 2005 Guam 3 ¶ 15.

[32]    Here that is especially true. Richard references a chart included with his appellate materials

that applies color-coding to the chart of invoices submitted to the Superior Court to help link

individual entries with categories of work. See Appellant’s Br. at 6-8; ER at 233-315 (Appellant’s

Summ.). Lina “moves to strike the ‘color-coded’ statements inappropriately submitted by Richard

in the Excerpts of Record,” urging that pages 233 to 315 of the excerpts violate Guam Rule of

Appellate Procedure (“GRAP”) 7(a), which specifies the composition of the record on appeal.

Appellee’s Br. at 14 (Apr. 6, 2022); Appellee’s Reply Br. at 8 n.1 (June 10, 2022). She points out

that GRAP 15(i) states that irrelevant materials may be stricken from the Excerpts of Record.

Appellee’s Br. at 14. As this court has recognized:

        Rule 7(a) is substantially similar to Rule 10(a) of the Federal Rules of Appellate
        Procedure (“FRAP”). The purpose of the rule is to limit the record to what was
        before the district court. This rule complements the “basic tenet of appellate
        practice that an appellate court reviews only matters considered in the first instance
        by a trial court.”

Sharrock v. McCoy, 2016 Guam 7 ¶ 57 (internal citations omitted); see also Melwani v. Arnold,

2010 Guam 7 ¶ 24 n.6 (declining to consider document not properly part of excerpts of record).

Lina cites Barcamerica International USA Trust v. Tyfield Importers, Inc., 289 F.3d 589, 595 (9th

Cir. 2002), to urge that “all portions of the brief relying upon a stricken document should be

stricken, as not properly before the court.” Appellee’s Br. at 15.

[33]    We agree and strike pages 233 to 315 of the Excerpts of Record and disregard the parts of

Appellant’s Brief that rely on them. See Sharrock, 2016 Guam 7 ¶ 114 (striking parts of brief and

excerpts of record where not part of record on appeal). This is important where Richard urges that

the Superior Court misunderstood him, but the Superior Court specifically stated that “[d]espite
In re Guardianship of Moylan, 2022 Guam 10, Opinion                                      Page 17 of 23


[the former judge’s] instruction, . . . Richard failed to adequately differentiate which work applied

to which litigation effort.” RA, tab 739C at 3 (Dec. & Order, Sept. 2, 2021). Richard appears to

do now what he was faulted for failing to do below. Although he urges that his new color-coding

represented merely a “reformatted summar[y]” and that the pages are “undisputedly part of the

record and used by the trial court in its decision,” Appellant’s Reply Br. at 1 (May 20, 2022), we

are not persuaded.

[34]    Lina urges it is within this court’s discretion to impose sanctions under GRAP 15(i).

Appellee’s Br. at 15-16; see also GRAP 15(i)(1)(D) (permitting the court to impose monetary

sanctions if “irrelevant materials are included” in the excerpts of record). In Sharrock, we said

that monetary sanctions for GRAP 7(a) violations were reserved “for those instances where there

has been ‘blatant disregard of the rules and regulations which permit the judicial machinery to

function smoothly.’” Sharrock, 2016 Guam 7 ¶ 72 (quoting Warner Bros. Inc. v. Dae Rim Trading,

Inc., 877 F.2d 1120, 1128 (2d. Cir. 1989)). We decline to impose sanctions.

        3. The Superior Court did not err in determining the legal basis for the award of
           attorney’s fees; the June 2021 Decision is in accordance with the mandate and
           opinion in Moylan III

[35]    The legal basis for an award of attorney’s fees is reviewed de novo. Fleming, 2003 Guam

4 ¶ 14. Richard requested fees for five types of legal work. The Superior Court awarded the fees

on only two of the issues, the TCDs and the house. Neither party appeals the court’s decision to

award Richard fees on those two issues. This court’s review of the basis for denial of the other

three issues is de novo. Id.

[36]    The Superior Court denied Richard’s request for attorney’s fees for his work on the

shareholder loans. The court noted that Moylan II held it would be futile to decide the loan issue

and highlighted that the part of the Findings of Fact that found that the corporation owed the Wards
In re Guardianship of Moylan, 2022 Guam 10, Opinion                                       Page 18 of 23


almost $2 million was effectively vacated. For that reason, the Superior Court said that “since the

Wards do not stand to recover any funds from Richard’s litigation efforts, the Court does not find

that the efforts on the loans conferred a ‘substantial benefit’ on the Wards.” RA, tab 731C at 6

(Dec. & Order, June 15, 2021). We find no error in this.

[37]    As for Richard’s effort to protect the Wards’ civil liberties, the Superior Court said that he

“fail[ed] to present the Court with a legal argument regarding the award of attorney fees for these

issues.” Id. at 4. Likewise, for his “efforts to recover compensable fees and costs,” the court

determined that “he fail[ed] to present to the Court a legal argument as to why it should award him

attorney fees.” Id. The Superior Court declined to consider these issues. We agree that his legal

arguments on these subjects were deficient. Even if the mechanism for fee shifting, the substantial

benefit test, had been established in Moylan III, absent argument applying this test to his activities,

we find no error in the Superior Court’s decision.

[38]    We also confirm that the Superior Court’s June 2021 Decision complies with our mandate

in Moylan III, a question which is also reviewed de novo. Moylan II, 2017 Guam 28 ¶ 26. Moylan

III concluded:

                 For the reasons discussed above, we VACATE that portion of the trial
        court's July 26, 2016 Decision and Order to the extent that it resolved Richard’s
        claim for attorney’s fees based upon litigation that was the subject of the court’s
        opinion in Moylan II, 2017 Guam 28. We REMAND those issues and direct the
        Superior Court to dismiss that portion of Richard’s motion without prejudice or,
        upon final resolution of those issues, determine whether Richard is entitled to
        attorney’s fees in accordance with the legal principles enunciated by the court in
        this Opinion. Additionally, we REVERSE that portion of the trial court’s July 26,
        2016 Decision and Order regarding the payment of attorney’s fees for Richard’s
        litigation efforts that resulted in the return of the TCDs to the Wards and REMAND
        the matter to the Superior Court so that it may calculate the appropriate amount of
        attorney’s fees in the first instance.

Moylan III, 2018 Guam 8 ¶ 33. The Superior Court here calculated the fees to be awarded for the

TCDs and determined whether Richard was entitled to fees for his work on the house and the
In re Guardianship of Moylan, 2022 Guam 10, Opinion                                         Page 19 of 23


shareholder loans. Although Moylan III established “that the ‘substantial benefit’ exception to the

American Rule applies in Guam and may be applied in the context of guardianship proceedings,”

it did not direct the trial court to apply or even consider the exception beyond the three issues noted

above. See id. ¶ 29; RA, tab 731C at 6 (Dec. & Order, June 15, 2021) (noting that efforts to recover

compensable fees and costs “also fall[] outside the scope of the Moylan III mandate”).

[39]    The Superior Court’s June 2021 Decision is in accordance with both the mandate and

Opinion of Moylan III.

B. The $300 Rate Was Not Unreasonable under these Circumstances

[40]    Lina’s cross-appeal urges that the $300 hourly rate granted by the Superior Court was

unjust enrichment because it was a windfall in violation of the substantial benefit doctrine.

Appellee’s Br. at 13. She also urges that use of a lodestar figure, although presumptively

reasonable, was rebutted by a billable rate. Id. Both arguments fail.

[41]    Lina first asserts that “[t]he trial court’s order granting attorney’s fees at the $300.00 hourly

rate was erroneous when applying the principles directed by Moylan III.” Id. at 20-21. This is

because, although he requested recovery at $300 per hour from the court, “Richard’s attorney

submitted his billings and declaration which reflect[ed] an hourly rate of $250.00 per hour . . . .”

Id. at 20. She further contends that “[w]here the record supports a billable rate of $250.00, an

award of attorney’s fees in excess of the billed rate . . . is not only erroneous, but results in unjust

enrichment and a punitive damage against the Wards . . . .” Id. at 21.

[42]    Lina then argues that although the lodestar figure (“number of hours reasonably expended

on litigation multiplied by the hourly rate”) is presumptively reasonable under Hensley v.

Eckerhart, 461 U.S. 424 (1983), the presumption may be rebutted by substantial evidence.

Appellee’s Br. at 23. Here, she says, the “admission, concession and clearly identified billable
In re Guardianship of Moylan, 2022 Guam 10, Opinion                                         Page 20 of 23


rate of $250.00 per hour” rebutted the “Lodestar Figure reasonable amount of $300.00.” Id. She

argues that although the Superior Court had discretion to calculate the amount, “upon rebutta[l] of

the presumptively reasonable fee, the trial court abused its discretion in not conducting a

reasonableness analysis notwithstanding the principles of fee-shifting set forth in Moylan III.” Id.

at 23-24.

[43]    Contrary to Lina’s arguments, however, here we are looking for a “reasonable” award, not

an award that mirrors any amount billed to Richard. In Moylan III, we specifically allowed the

shifting of “reasonable attorney’s fees expended by Richard in his effort to have the TCDs

returned.” 2018 Guam 8 ¶ 31. When reviewing an award of “reasonable attorney’s fees,” fidelity

to the exact amount billed is not required.

[44]    In Cruz v. Cruz, the defendant appealed from an order directing him to pay approximately

$9,000 “in reasonable attorney’s fees.” 2005 Guam 3 ¶ 1. There, the plaintiff had submitted

invoices for fees owed to her attorney and evidence that she had made a payment, creating an

outstanding balance of more than $20,000. Id. ¶ 4. “The trial court granted [plaintiff] $8,837.21

in reasonable attorney’s fees to compensate her for expenses she actually incurred and which

remained due and owing.” Id. ¶ 5. In that process, the trial court considered various factors,

including payments made, the balance of equities of the parties, and the financial abilities of the

parties post divorce. Id. Although “both parties disagree[d] as to how the trial court derived the

exact amount . . . in applying the abuse of discretion standard, it d[id] not appear that the trial court

ordered an unreasonable amount given the facts and circumstances of the case.” Id. ¶¶ 10, 15. We

found that the trial court did not abuse its discretion in awarding nearly $9,000 “where its decision

was justified by the evidence and reached . . . by weighing relevant facts.” Id. ¶ 16.
In re Guardianship of Moylan, 2022 Guam 10, Opinion                                    Page 21 of 23


[45]    Likewise, here, we do not find the $300 rate unreasonable. First, although Richard’s

submissions mentioned both a $250- and $300-per-hour rate, when directly asked by the Superior

Court, he abandoned the request for $250 per hour and adopted the request for $300 per hour at

the March 10, 2021 hearing. See Tr. at 26-27 (SP0110-07) (Hr’g Re: Att’y’s Fees, Mar. 10, 2021).

[46]    Second, the Superior Court conducted a reasonableness analysis and provided clear

reasoning for its decision to award $300:

                Attorney Moylan seeks approval for an hourly rate of $300. In determining
        a reasonable hourly rate, courts look to the prevailing rate in the community. Blum
        v. Stenson, 465 U.S. 886, 895 n.1 (1984). A $300 hourly rate is not uncommon in
        Guam. See, e.g., Gange v. Gov’t of Guam, CV1461-10 (Dec. & Order at 19 (July
        22, 2015) (approving a $300 hourly rate)); Palmer v. Mariana Stones Corp.,
        CV0709-13 (Dec. & Order (Dec. 17, 2018) (approving hourly rates between $200
        and $400)).

                The Court agrees with Attorney Moylan that the work for these cases has
        been complex. The issues have been wide-ranging and of first impression for the
        Guam courts. It also agrees that the $300 hourly rate is comparable to the rate
        utilized by the ward’s Guardian Ad Litem and community rates. The Court
        therefore approves Attorney Moylan’s requested hourly rate of $300.

RA, tab 731C at 7 (Dec. & Order, June 15, 2021).

[47]    We are unpersuaded by Lina’s arguments that more analysis was required or that this

decision was unreasonable. This award was not “clearly against the logic and effect of the facts”

or a “clear error of judgment.” Cruz, 2005 Guam 3 ¶ 8.

C. The Parties Will Share the Cost of Transcripts for the March 10, 2021 Hearing, but Each
   Side Will Bear Its Own Attorney’s Fees

[48]    Richard moved to stay this court’s briefing order “based upon the need for a transcript of

the lower court’s March 10, 2021 hearing.” Mot. Stay Br. Schedule at 1 (Apr. 7, 2022). Richard

argued that based on Lina’s “challenge to the lower court’s June 15, 2021 Decision in her opening

brief . . . a transcript of the March 10, 2021 hearing should properly have been ordered by [Lina]”

and that the failure of Lina to do so had prejudiced Richard. Id. at 1-2. He filed a disclosure to
In re Guardianship of Moylan, 2022 Guam 10, Opinion                                       Page 22 of 23


show that he had received the transcript under his own request with the Court Reporter’s Unit of

the Superior Court. Disclosure (Apr. 21, 2022). He amended his motion to request more time to

file the response and reply brief and “for costs necessitated in preparing a transcript [Lina] should

have identified to support [Lina’s] appeal of the lower court’s June 15, 2021 decision.

Alternatively, that the High Court award such costs upon considering [Richard’s] response and

reply brief.” Id. at 2. This court granted the request for more time but “reserve[d] on the request

for costs at [that] time.” Order at 2 (Apr. 25, 2022). In his reply brief, Richard repeated his request

for “reimbursement of [his] costs and reasonable fees in having to defend against this argument.”

Appellant’s Reply Br. at 16.

[49]    For her part, Lina did not file any separate submission on Richard’s original request.

However, in her reply brief, she opposed Richard’s request “on the basis that no transcripts were

necessary to this appeal.” Appellee’s Reply Br. at 6-7. She asserts that GRAP 7(b)(2) requires an

appellant to order transcripts where the appellant argues that the finding is unsupported by the

evidence. Id. at 7. She urges that her position is not that the trial court ruling is unsupported by

evidence, rather that the appeal presents a “purely legal issue not dependent on any factual

determination by the trial court.” Id. at 7.

[50]    Because we find that the content of the March 10, 2021 hearing was relevant to arguments

raised by both sides, the parties will evenly split the cost of those transcripts. But each side will

bear its own attorney’s fees and costs on this issue.

                                                      //

                                                      //

                                                      //

                                                      //
In re Guardianship of Moylan, 2022 Guam 10, Opinion                                   Page 23 of 23


                                          V. CONCLUSION

[51]    The Judgment of the Superior Court is AFFIRMED. The parties will evenly split the cost

of the transcripts for the March 10, 2021 hearing, but each side will bear its own attorney’s fees

and costs for that issue.




                   /s/                                                /s/
           ROBERT J. TORRES                                KATHERINE A. MARAMAN
            Associate Justice                                  Associate Justice



                                                 /s/
                                      F. PHILIP CARBULLIDO
                                            Chief Justice